EXHIBIT 10.1

 

AMENDMENT TO

COLLABORATIVE RESEARCH, DEVELOPMENT AND

COMMERCIALIZATION AGREEMENT

 

WHEREAS, Hoffmann-La Roche Inc., a corporation organized and existing under the
laws of the State of New Jersey, and F. Hoffmann-La Roche Ltd, a Swiss
corporation (collectively, “Roche”), on the one hand, and KOSAN Biosciences,
Inc., a corporation organized and existing under the laws of the State of
Delaware (“Kosan”), on the other hand, are parties to that Collaborative
Research, Development and Commercialization Agreement entered into as of
September 19, 2002 (the “Agreement”); and

 

WHEREAS, in performance of the Agreement Kosan has incurred certain costs
associated with research and development related to the compound known as
KOS-1584, which costs exceed the previously stipulated amounts set forth in the
Agreement for reimbursement by Roche; and

 

WHEREAS, Roche agrees to reimburse Kosan for the aforesaid costs;

 

NOW THEREFORE Roche and Kosan each desire to amend the Agreement in the manner
set forth below:

 

Section 4.2 shall be amended by the addition of the following at the end of the
section:

 

Notwithstanding and independent of the above, Kosan shall perform certain early
stage development activities related to the compound known as KOS-1584 as agreed
to in advance by the Parties. Roche shall reimburse Kosan in arrears on a
quarterly basis for its expenses incurred as a result of such pre-agreed early
stage development activities within thirty (30) days after Roche receives an
invoice from Kosan.



--------------------------------------------------------------------------------

Amendment to Collaborative Research, Development And Commercialization Agreement

Page -2-

 

General. This amendment is deemed effective July 1, 2004, and may not be further
amended, modified or altered except in accordance with the terms of Section 16.8
of the Agreement. Except as it has been specifically amended pursuant to this
amendment, the Agreement shall continue in full force and effect. In the event
of any conflict, inconsistency or incongruity between any provision of this
amendment and the Agreement, this amendment shall govern and control. The
signatories hereto represent that they have the requisite power and authority to
enter into this amendment on behalf of the respective parties hereto. This
amendment may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
document.

 

Hoffmann-La Roche, Inc.         /s/ George. W. Johnston        

By: George W. Johnston

Title: VP

Date: 8/5/04

        F Hoffmann-La Roche Ltd       F Hoffmann-La Roche Ltd. /s/ M. Mulqueen  
    Signature illegible

By: M. Mulqueen

Title: Global Head of Alliance Management

Date: 11 August 2004

     

By:

Title

Date:

Kosan Biosciences, Inc.         /s/ Daniel V. Santi        

By: Daniel V. Santi

Title: Chairman and CEO

Date:

       

 

2